Citation Nr: 1614393	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  05-32 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In May 2011 and April 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In November 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in January 2016.  In February 2016, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran timely responded with additional evidence in support of his claim.  Accordingly, the Board will proceed with the consideration of his case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As an initial matter, the Veteran's personnel records do not show service in Vietnam or Camp Lejeune.  In May 2005, the National Personnel Records Center (NPRC) confirmed that "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."

The Veteran reported in his March 2005 claim that his diabetes had its onset in 2000; at his March 2011 Travel Board hearing, he testified that he was first diagnosed with diabetes in 1995.  See transcript, p. 6.  In his August 2006 notice of disagreement, the Veteran contends that chemicals to which he was exposed in service caused his diabetes mellitus.  The Veteran testified in March 2011 that he was exposed to polychlorinated biphenyl (PCB) in service.  See transcript, p. 7.  He also reported in his May 2009 substantive appeal that he was exposed to trichloroethylene (TCE) in service.  In July 2009, a fellow veteran wrote that he "witnessed [the Veteran] being exposed to trichloroethylene and carbon tet while working on the USS Observation in January 1970 until June of 1972 working electrical maintenance.  We worked with these cleaning solvents in very tight enclosed spaces."

In January 2016, in response to the Board's request, a VHA Occupational and Environmental Medicine Physician responded that "It is less likely that the veteran's current diagnosis of type 2 diabetes mellitus is related to exposure to solvents and cleaning agents, including tetrachloroethylene and trichloroethylene (TCE) while working as an electrician's mate in service."

The Veteran responded to the VHA opinion in March 2016 by submitting what he contends are "new studies [that] classify TCE as an Endocrine Disrupting Chemical as well as a Persistent Organic Pollutant (POP). Attach[ed] are several abstracts and articles that support that fact, and the fact that it does lead to diabetes."

Remand is required for a physician to review these additional studies and perform any tests that are necessary to determine whether it is at least as likely as not that the Veteran's diabetes mellitus, type 2, was caused by exposure to those chemicals.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his diabetes, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his diabetes mellitus, type 2, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his diabetes mellitus, type 2.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's diabetes mellitus, type 2.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus, type 2, is related to or had its onset during service, including as due to chemical exposure during service.

In offering this opinion, the examiner should consider the following documents:

* The February 1973 separation Report of Medical Examination, showing no indicia of diabetes;

* A private physician's diagnosis of diabetes mellitus, type 2, in February 2005;

* VA clinicians' diagnosis of diabetes mellitus, type 2, including in February 2010 and August 2010;

* A Community Health diagnosis of diabetes in November 2013, with a date of onset listed as November 28, 2006;

* Dr. Abedmahmoud's November 2014 finding that the Veteran has "a known history of type 2 diabetes for the last 20 years."

* Dr. Coello's February 2015 diagnosis of diabetes mellitus, type 2.

* VA Compensation and Pension examination reports dated October 2008, April 2009, March 2014, and July 2015;

* Dr. Becker's positive nexus opinion, dated July 2010;

* The January 2016 VHA medical specialist's opinion; and

* Medical articles submitted by the Veteran in December 2014 and March 2016.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to service connection for pancreas failure.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




